Wilkins, C.J.
This petition for writ of error is governed as to Rule 10, as amended, by our decision this day in Mulcahy v. Commonwealth, ante, 613. On July 27, 1964, the defendant (petitioner) appeared in the Municipal Court of the Charlestown District for violation of probation imposed in 1962 following his plea of guilty, when represented by counsel, on June 21,1961, to the charge of nonsupport of his wife and minor children.1 On July 27, 1964, he was *617sentenced to two years in the House of Correction. He was not represented by counsel. See Williams v. Commonwealth, 350 Mass. 732, 736-737. The single justice reserved and reported the case on findings almost identical with those in the Mulcahy case.
The advice as to his right to counsel which the petitioner received before sentence did not differ significantly from that given to Mulcahy. On the authority of the Mulcahy case the sentence, therefore, must be vacated. As the petitioner was represented by counsel when he admitted a finding of guilty on June 21, 1961, that finding is not to be set aside.

Judgment reversed.


 G. L. c. 273, § 1 (as amended through St. 1957, c. 49).